In an action in equity, in effect to cancel, as a cloud on title to real property, a lease purportedly made by the lessor by his attorney in fact under a power of attorney, the plaintiff’s contention being that that instrument did not contemplate in its terms the questioned lease, judgment in favor of the plaintiff and against the defendant, adjudging that the purported lease is void and directing its cancellation, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Davis, Adel, Taylor and Close, JJ.